PER CURIAM.
This appeal is from a post-judgment order finding the former husband in contempt in a dissolution of marriage case. We dismiss the appeal because the order contemplates further judicial action to resolve the contempt claim fully. See Caribbean Fire & Assocs., Inc. v. Coastal Constr. Gr. of S. Fla., 985 So.2d 1197, 1199 (Fla. 3d DCA 2008); Grafman v. Grafman, 488 So.2d 115 (Fla. 3d DCA 1986). This dismissal is without prejudice to the filing of a timely appeal once the judicial labor on the former wife’s motion for contempt and enforcement is complete. As a result of the dismissal, all pending motions are denied.
DISMISSED.
THOMAS and RAY, JJ., concur; WETHERELL, J., concurs with Opinion.